Citation Nr: 1402345	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence prior to May 31, 2011, and in excess of 70 percent from May 31, 2011, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD with alcohol dependence prior to May 31, 2011. 


REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 30 percent for PTSD with alcohol dependence, effective August 31, 20006.  In an August 2011 Decision Review Officer decision, the psychiatric disability was assigned a schedular rating of 70 percent and a total rating based on unemployability, effective May 31, 2011.  The Board has characterized the issue on appeal accordingly.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the issue on appeal is decided.  

In a January 2011 deferred rating decision, the RO noted that the Veteran's treatment records reflect his receipt of Social Security Administration (SSA) benefits for his disability.  Subsequently, the RO requested such records from the National Records Center (NRC); however, the records have not been obtained and there is no response from the NRC indicating that they do not exist.  Since the SSA records could be supportive of the Veteran's claim, further development to obtain those records is in order. 

The Board further notes that subsequent to the most recent August 2011 supplemental statement of the case, a lay statement from the Veteran's friend was received in January 2012.  This statement has not been reviewed by the originating agency, and the Veteran has not submitted a waiver of the right to have the evidence reviewed by such agency.  See 38 C.F.R. § 20.1304 (2013).      

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, treatment records pertaining to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified. 

2.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA disability benefits, the records upon which the award was based, and the records associated with any later SSA disability determinations for the Veteran.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


